Citation Nr: 1549011	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus.

2.  Entitlement to service connection for a salivary calculus.

3.  Entitlement to service connection for a foot disorder, to include pes cavus, hallux limitus, plantar fasciitis, and foot numbness.

4.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to March 1972, November 1991 to June 1992, March 2003 to March 2004, and April 2004 to July 2007, to include service in the Persian Gulf.  He also had additional periods of service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in August 2011.  A transcript of that hearing is of record.

In January 2015, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for GERD and entitlement to service connection for a salivary calculus.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives regarding these two claims.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issues of entitlement to service connection for a foot disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's GERD does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

2.  The Veteran is not shown to have a current disability manifested by a salivary calculus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of  10 percent for GERD have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for service connection for a salivary calculus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration (SSA) records have all been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was granted for GERD with Barrett's esophagus by a December 2008 rating decision.  The Veteran was assigned a 10 percent rating under Diagnostic Code 7346 with an effective date of August 1, 2007, the day after discharge.  As such, the Board must consider whether a rating in excess of 10 percent is warranted from August 2007.

Under Diagnostic Code 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity.  A 30 percent is assigned when GERD causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

In November 2009, the Veteran contended that he was entitled to a higher rating due to the possible fatal outcome of his Barrett's Esophagus and that he was entitled to separate ratings for his GERD and Barrett's esophagus.  However, VA regulations specifically provide that ratings under diagnostic codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, a single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Thus, the Veteran is only entitled to a single rating for his GERD with Barrett's esophagus, and separate ratings for GERD and for Barrett's esophagus are not warranted.

The Veteran's treatment records fail to establish that a higher disability rating is warranted.  In July 2007, an EGD showed a small focus of Barrett's esophagus.  However, by October 2012, objective testing was negative for Barrett's esophagus.  The medical records does now show that the Veteran either complained of or was treated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation.  Thus, the Veteran's medical record does not demonstrate symptoms consistent with a 30 percent rating or higher.

The Veteran was afforded multiple VA examinations.  At a May 2008 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with GERD with Barrett's esophagus.  The Veteran reported a sensation that solid food hangs up.  No esophageal stricture was noted on an EGD in 2007.  The Veteran also had never required any  dilation and no hematemesis or chronic vomiting was noted.

At a November 2010 VA examination, the Veteran reported only minimal symptoms or GERD, although once in a while he had a sour taste in his mouth.  He denied having any chronic vomiting or hematemesis and reported that his weight had been stable.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with GERD with Barrett's esophagus but that these conditions did not cause any significant vocational limitation.

At an April 2015 VA examination, the Veteran reported every once in a while he will get a little chest pain and a sensation that solid food hangs up.  He continued to deny any chronic vomiting or hematemesis, stating that he experienced few symptoms.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with GERD with Barrett's esophagus but that these conditions did not impact his ability to work.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's GERD with Barrett's esophagus undoubtedly causes some impairment as is suggested by the 10 percent rating that is assigned.  However, the record does not show that his GERD with Barrett's esophagus rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Here, the Veteran has not specifically identified any GERD with Barrett's esophagus symptoms which would merit a higher schedular rating, even stating that he had few symptoms.  He specifically denied having any chronic vomiting or hematemesis.  The claims files fails to establish that the Veteran's GERD with Barrett's esophagus results in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation.  As such, the criteria for a rating in excess of 10 percent for the Veteran's GERD with Barrett's esophagus have not been met, and the Veteran's claim is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology of the Veteran's GERD with Barrett's esophagus is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's service-connected disability was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to have a 10 percent rating under Diagnostic code 7346.  Although the Diagnostic Code in this case allows for a higher rating, the Board fully explained why a higher rating was not warranted.  Moreover, there is simply no allegation that the Veteran's service-connected disability is unique or unusual in any way.  There is no question that the Veteran experiences some esophageal symptoms such as sour taste in his mouth, occasional chest pain, and the feeling that solid food hangs us, but such symptoms, while not specifically enumerated, are considered in the schedular rating that is assigned.

The Board acknowledges that the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule.  However, again the Board is charged with considering the entirety of the Veteran's esophageal-related symptomatology in determining whether it results in impairment of health.  As such, in assigning the schedular rating for GERD with Barrett's esophagus, the Board necessarily considered all of the esophageal symptomatology and their impacts.  As such, the schedular rating criteria reasonably contemplates the Veteran's GERD with Barrett's esophagus symptomatology.  That is, there is nothing unique or unusual about the Veteran's GERD with Barrett's esophagus disability.  As such, the assigned schedular evaluation is considered to adequately describe the Veteran's disability and a referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran's GERD with Barrett's esophagus disability causes some occupational impairment.  He has not, however, alleged that he is unemployable solely on account of his GERD with Barrett's esophagus disability.  In fact, the Veteran asserted in multiple statements that he is entitled to TDIU due to a combination of his service-connected disabilities.  Thus, the Board finds that Rice is inapplicable to his GERD with Barrett's esophagus claim.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including ulcers, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran seeks service connection for a salivary calculus, which was denied by a December 2008 rating decision.

The Veteran's STRs show he was first treated for a salivary calculus in July 2006, and was referred for evaluation and removal if indicated.  STRs do not show any further complaints or treatment for a salivary calculus.

The Veteran was afforded multiple VA examinations.  At a May 2008 VA examination, he reported that he had a salivary calculus removed in 2003, and denied receiving any treatment for it since 2003, stating that it does not bother him.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with resolved salivary calculus.

At an April 2015 VA examination, the Veteran reported that he has had not had any trouble from a salivary calculus lately.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran did not have a current condition or any symptoms related to a salivary calculus and that it had resolved without sequela.

The Board acknowledges the Veteran's competency to report experiencing salivary calculus during service, but notes that he has not identified any chronic residuals from it.  The Veteran has not submitted any evidence to establish that he has a chronic disability as a result of residuals from the salivary calculus he experienced during service.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported salivary calculus; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no residuals of a chronic disability have been identified during the course of the Veteran's appeal.

Here, the Veteran specifically denied having any current salivary calculus symptoms.  In addition, the record contains no evidence of any current diagnosis of salivary calculus.  Multiple VA examiners have reviewed the Veteran's case, but none of the medical professionals has concluded that the Veteran has a chronic disability as a result of the salivary calculus that was treated during his military service.

As described, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

A disability rating in excess of 10 percent for GERD is denied.

Service connection for a salivary calculus is denied.


REMAND

Regarding the Veteran's claim for service connection for a bilateral foot disorder, at his April 1968 entrance examination, he was noted to have pes cavus.  STRs do not document any foot complaints until June 2006, when he reported foot numbness.  He had a normal examination of his feet but for decreased sensation.  In June 2007, he complained of foot pain.  He was diagnosed with pes cavus foot structure and pain in the plantar fasciitis.  He was fitted for orthotics. 

Several years after his separation from service in July 2007, he was assessed in October 2009 with hallux limitus.  While a VA examination was conducted to determine the etiology of any neurological complaints, a VA examination has not been conducted to determine whether the Veteran's later diagnosed bilateral plantar fasciitis and hallux limitus either began during or were otherwise caused by his military service.  This should be done.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any foot disorder.  A complete rationale should be provided for any opinion expressed.  The examiner is asked to answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's plantar fasciitis or hallux limitus either began during or was otherwise caused by any period of active military service (the Veteran served on active duty from September 1968 to March 1972, November 1991 to June 1992, March 2003 to March 2004, and April 2004 to July 2007)?  Why or why not?  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's pes cavus (which was noted at entry into the military in 1968) was aggravated (made permanently worse) during any period of active military service (the Veteran served on active duty from September 1968 to March 1972, November 1991 to June 1992, March 2003 to March 2004, and April 2004 to July 2007)?  If yes, is it clear and unmistakable that the worsening was part of the natural progression of the condition.  Why or why not?  

2.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities (sleep apnea, nephrolithiasis, degenerative joint disease of the bilateral shoulders, degenerative arthritis of the cervical spine, tinnitus, GERD, bilateral carpal tunnel syndrome, general hip and elbow pain, degenerative joint disease of the left big toe, bilateral cataracts, left ear hearing loss, allergic rhinitis, hypertension, hemorrhoids, inguinal hernia, and squamous cell carcinoma).  The examiner must offer this opinion without regard to any impairment caused by nonservice connected disabilities.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


